 


114 HR 4724 RH: Reducing Duplicative and Ineffective Federal Funding Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 353 
114th CONGRESS 2d Session 
H. R. 4724 
[Report No. 114–462] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2016 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means 
 
 
March 23, 2016 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 10, 2016 
 
 
 
 
A BILL 
To repeal the program of block grants to States for social services. 
 
 
 
 
1.Short titleThis Act may be cited as the Reducing Duplicative and Ineffective Federal Funding Act. 2.Repeal of the program of block grants to States for social services (a)RepealsSections 2001 through 2007 of the Social Security Act (42 U.S.C. 1397–1397f) are repealed.
(b)Conforming amendments
(1)Section 404(d) of the Social Security Act (42 U.S.C. 604(d)) is amended— (A)in paragraph (1), by striking any or all of the following provisions of law: and all that follows through The and inserting the;
(B)in paragraph (3)— (i)by striking rules and all that follows through any amount paid and inserting rules.—Any amount paid;
(ii)by striking a provision of law specified in paragraph (1) and inserting the Child Care and Development Block Grant Act of 1990; and (iii)by striking subparagraph (B); and
(C)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). (2)Section 422(b) of the Social Security Act (42 U.S.C. 622(b)) is amended—
(A)in paragraph (1)(A)— (i)by striking administers or supervises and inserting administered or supervised; and
(ii)by striking subtitle 1 of title XX and inserting subtitle A of title XX (as in effect before the repeal of such subtitle); and (B)in paragraph (2), by striking under subtitle 1 of title XX,.
(3)Section 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— (A)in paragraph (4), by striking , under subtitle 1 of title XX of this Act,; and
(B)in paragraph (8), by striking XIX, or XX and inserting or XIX. (4)Section 472(h)(1) of the Social Security Act (42 U.S.C. 672(h)(1)) is amended by striking the 2nd sentence.
(5)Section 473(b) of the Social Security Act (42 U.S.C. 673(b)) is amended— (A)in paragraph (1), by striking (3) and inserting (2);
(B)in paragraph (4), by striking paragraphs (1) and (2) and inserting paragraph (1); and (C)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
(6)Section 504(b)(6) of the Social Security Act (42 U.S.C. 704(b)(6)) is amended in each of subparagraphs (A) and (B) by striking , XIX, or XX and inserting or XIX. (7)Section 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by striking the penultimate sentence.
(8)Section 1128(h) of the Social Security Act (42 U.S.C. 1320a–7(h)) is amended— (A)by adding or at the end of paragraph (2); and
(B)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3). (9)Section 1128A(i)(1) of the Social Security Act (42 U.S.C. 1320a–7a(i)(1)) is amended by striking or subtitle 1 of title XX.
(10)Section 1132(a)(1) of the Social Security Act (42 U.S.C. 1320b–2(a)(1)) is amended by striking XIX, or XX and inserting or XIX. (11)Section 1902(e)(13)(F)(iii) of the Social Security Act (42 U.S.C. 1396a(e)(13)(F)(iii)) is amended—
(A)by striking Exclusions and inserting Exclusion; and (B)by striking an agency that determines eligibility for a program established under the Social Services Block Grant established under title XX or.
(12)The heading for title XX of the Social Security Act is amended by striking BLOCK GRANTS TO STATES FOR SOCIAL SERVICES and inserting HEALTH PROFESSIONS DEMONSTRATIONS AND ENVIRONMENTAL HEALTH CONDITION DETECTION. (13)The heading for subtitle A of title XX of the Social Security Act is amended by striking Block Grants to States for Social Services and inserting Health Professions Demonstrations and Environmental Health Condition Detection.
(14)Section 16(k)(5)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(k)(5)(B)(i)) is amended— (A)by striking , or title XX,; and
(B)by striking , 1397 et seq.. (15)Section 402(b)(3) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(3)) is amended by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).
(16)Section 245A(h)(4)(I) of the Immigration and Nationality Act (8 U.S.C. 1255a(h)(4)(I)) is amended by striking , XVI, and XX and inserting and XVI. (17)Section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended—
(A)in subsection (a)(2)— (i)in subparagraph (B)—
(I)by striking — and all that follows through (i); (II)by striking or at the end of clause (i); and
(III)by striking clause (ii); and (ii)in subparagraph (D)(ii), by striking or title XX; and
(B)in subsection (o)(2)(B)— (i)by striking or title XX each place it appears; and
(ii)by striking or XX. (18)Section 201(b) of the Indian Child Welfare Act of 1978 (25 U.S.C. 1931(b)) is amended by striking titles IV–B and XX each place it appears and inserting part B of title IV.
(19)Section 3803(c)(2)(C) of title 31, United States Code, is amended by striking clause (vi) and redesignating clauses (vii) through (xvi) as clauses (vi) through (xv), respectively. (20)Section 14502(d)(3) of title 40, United States Code, is amended—
(A)by striking and title XX; and (B)by striking , 1397 et seq..
(21)Section 2006(a)(15) of the Public Health Service Act (42 U.S.C. 300z–5(a)(15)) is amended by striking and title XX. (22)Section 203(b)(3) of the Older Americans Act of 1965 (42 U.S.C. 3013(b)(3)) is amended by striking XIX, and XX and inserting and XIX.
(23)Section 213 of the Older Americans Act of 1965 (42 U.S.C. 3020d) is amended by striking or title XX. (24)Section 306(d) of the Older Americans Act of 1965 (42 U.S.C. 3026(d)) is amended in each of paragraphs (1) and (2) by striking titles XIX and XX and inserting title XIX.
(25)Section 2605 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is amended in each of subsections (b)(4) and (j) by striking under title XX of the Social Security Act,. (26)Section 602 of the Child Development Associate Scholarship Assistance Act of 1985 (42 U.S.C. 10901) is repealed.
(27)Section 3(d)(1) of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C. 14402(d)(1)) is amended by striking subparagraph (C) and redesignating subparagraphs (D) through (K) as subparagraphs (C) through (J), respectively. (c)Effective dateThe amendments made by this section shall take effect on October 1, 2016. 
 
 
March 23, 2016 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
